Citation Nr: 1300063	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  11-17 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of a cold injury, right leg, also claimed as right knee and ankle swelling.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from October 1955 to May 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In November 2012, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, before the undersigned.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).  

For the reasons stated below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

During the November 2012 Board hearing and in multiple lay statements, the Veteran has asserted that he was treated for a cold injury of the right leg during service.  Specifically, the Veteran reported that while stationed at Sampson Air Force Base in Geneva, New York, he was exposed to temperatures in the single digits or below zero. He reported that one morning he woke up with a swollen right knee and ankle, was treated at the infirmary, and provided crutches. See Hearing transcript, page 4. 

While the Veteran's service treatment records do not document any in-service complaints or treatment knee or ankle problems, the Veteran is competent to report that he experienced swelling in his knee and ankle during service and the lack of contemporaneous medical evidence is not an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran has submitted multiple lay statements in support of his claim, including a statement from his Aunt who remembered that he "came home from service in the Air Force with his right leg hurt."  

Based on this evidence, the Board finds that the issue of service connection for a right leg disability contains medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet.App. 191, 175 (1999).  These questions concern the nature of the Veteran's right leg disability and whether such a disorder had its clinical onset in service or is otherwise related to active duty, and must be addressed by an appropriately qualified medical professional.  A remand for a medical examination is therefore necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2012).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right leg disability. The claims folder, including a copy of this remand, must be made available to the examiner and reviewed in conjunction with the examination.

All necessary testing should be conducted, and all pertinent pathology shown on examination should be acknowledged in the examination report.

After examination of the Veteran and a review of the claims file, the examiner should identify all right leg (including knee and/or ankle) disabilities.  The examiner should then opine on whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any identified disability had its clinical onset in service or is otherwise related to active duty.  

A complete rationale should accompany any opinion provided.

The examiner should address the Veteran's contention that he was exposed to cold weather during service and that he was treated for a swollen right knee and ankle.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion. 

2.  After completing all indicated development, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

 action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).



